                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Matthew E. Orso,             )              JUDGMENT IN CASE
                                       )
             Plaintiff(s),             )                    3:14-cv-91
                                       )
                 vs.                   )
                                       )
           Daryl M. Clarke,            )
            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Summary Judgment against Daryl M. Clarke is
hereby entered in the amount of $35,987.21 in accordance with the Court’s January 9, 2020
Order (Document 324).




       Case 3:14-cv-00091-GCM Document 356 Filed 04/27/20 Page 1 of 1
